Citation Nr: 0714581	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a perforated 
tympanic membrane of the left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1960, and again from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran entered service with defective hearing and a 
perforated left tympanic membrane.  His disabilities did not 
increase in severity during service or as a consequence of 
service.

3.  The veteran was not diagnosed as having tinnitus during 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).

2.  A perforated tympanic membrane of the left ear was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced as he was given specific notice 
with respect to the basic elements of a service-connection 
claim and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, he 
advised VA in July 2004 that he had no additional evidence to 
substantiate his claims and desired a decision based on the 
record evidence.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The merits of his claims will now 
be addressed.

The veteran asserts that he developed hearing loss, a 
perforated left ear drum and tinnitus as a result of military 
noise exposure.  He advised VA in December 2003 that he had 
experienced frequent ear infections, ringing in his ears, 
frequent sinus infections and painful blockage in his ears 
since his discharge from service in 1962.  The veteran has 
not addressed the evidence of record that shows that he 
entered active service in 1958 with a hearing defect and 
perforated left ear drum.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances or service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

The evidence of record shows that the veteran entered active 
duty service in October 1958 and related that he had 
experienced ear infections with drainage since the age of 
ten.  He was found to have scarring of the left ear drum with 
a small perforation.  Audiometric testing revealed a hearing 
defect.  The audiological evaluation showed pure-tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
25
20
30
15
30


Service medical records include one entry in January 1960 of 
the veteran being treated for pain in the left ear.  A 
history of having a perforation was noted.  Upon discharge 
from his first tour of active duty, the veteran underwent 
examination in August 1960 and again the scarred tympanic 
membrane was noted as was defective hearing.  On the 
authorized audiological evaluation, pure-tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
-
30
LEFT
15
10
10
-
30

The veteran entered his second period of active duty in 
October 1961 and underwent examination shortly thereafter.  
His perforated left tympanic membrane and defective hearing 
were noted and it was advised that the veteran be given no 
duty requiring high frequency tones.  On the audiological 
evaluation, pure-tone thresholds, in decibels, were recorded 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
15
0
0
5

There is no evidence of treatment for hearing and/or ear 
problems during the veteran's second tour of duty.  On 
discharge examination in June 1962, the veteran related 
having had a perforated ear drum for most of his life with 
difficulty hearing.  The audiological evaluation showed pure-
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
10
LEFT
20
5
5
-
30

The veteran's service medical records do not include any 
references to ringing in the ears and no diagnosis of 
tinnitus.  Post-service treatment records begin with an 
evaluation in December 2001 when the veteran related being a 
hunter most of his life and not using ear protection, having 
a strong family history of hearing loss, having had a 
firecracker go off by him as a child causing left ear hearing 
loss, and having had an explosion by his right ear while 
hunting two weeks earlier which caused hearing loss and 
ringing in the ear.  Upon audiological evaluation, pure-tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
60
90
LEFT
35
30
55
75
110

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  The 
veteran was diagnosed as having bilateral sensorineural 
hearing loss with tinnitus and found to be a good candidate 
for hearing aids.

The veteran presented for treatment with a private ear, nose 
and throat specialist in October 2003 and related having a 
family history of hearing loss and a personal history of 
noise exposure.  He related having had a prior tympanic 
membrane perforation on the left, but advised that it was not 
bothering him at that time.  The veteran was found to have 
significant hearing loss and some suggestion of a remote 
perforation.  Again, he was determined to be a good candidate 
for hearing aids.

Hearing Loss and Perforated Tympanic Membrane

The evidence of record clearly shows that the veteran was 
noted to have defective hearing and a perforated tympanic 
membrane of the left ear upon entry into both periods of 
active service.  Therefore, the Board finds that the veteran 
had pre-existing disabilities and the veteran is not entitled 
to the presumption of soundness with respect to hearing loss 
and a perforated tympanic membrane of the left ear.  Rather, 
the veteran must show that his disabilities were aggravated 
by service in order for service connection to be granted for 
either disability.  As set out above, that requires a showing 
that the disabilities increased in severity during service or 
as a consequence of service.  

The veteran has only generically stated that he has 
experienced infections and an increase in symptoms since 
discharge from his second period of service.  He has not 
specifically addressed whether the pre-existing conditions 
increased in severity.  In fact, he insinuates that the 
disabilities began during his second period of active service 
notwithstanding the fact that they were cleared noted upon 
entry into active service in 1958.

Following a complete review of the record evidence, the Board 
finds that the veteran's hearing loss and perforated tympanic 
membrane of the left ear did not increase in severity during 
service.  The medical evidence shows that the veteran's 
hearing defect was recorded as more severe upon entry into 
service in 1958 than it was upon separation from active 
service in 1962.  Additionally, there is only one entry in 
the service medical records of the veteran experiencing 
drainage from his left ear and there was no finding of active 
problems upon separation from service.  

There is no question that the veteran currently has bilateral 
hearing loss, but there is no suggestion in the medical 
record that it is due to an increase in disability during 
service.  In fact, the medical evaluation report dated in 
2001 shows that the veteran has had noise exposure on a 
regular basis during the four decades that he has been 
separated from the military and he has not used ear 
protection during that time.  Thus, it would appear that 
current disability began subsequent to service without any 
relationship to the minimal defect experienced during 
service.  Notwithstanding that fact, the evidence clearly 
shows that the veteran's hearing loss and perforated left 
tympanic membrane were not aggravated by service as there was 
no increase in severity of either disability during service 
or as a consequence of service.  As such, service connection 
for hearing loss and a perforated left tympanic membrane is 
denied.


Tinnitus

The medical evidence shows that the veteran did not have 
complaints of ringing in his ears during service.  Although 
his hearing was testing a number of times and there were 
notations regarding his various complaints, he did not 
mention ringing and there were no findings of tinnitus.  The 
veteran was discharged from service in August 1962 without a 
diagnosis of tinnitus.

The first evidence of tinnitus is dated in 2001 when the 
veteran advised that he had experienced a loud explosion by 
his right ear while hunting.  He was diagnosed as having 
tinnitus.  Treatment records do not link the current 
diagnosis of tinnitus to noise exposure during service.

Given the evidence as outlined above, the Board finds that 
the veteran was not diagnosed as having tinnitus during 
service or for approximately four decades after separation 
from service.  Current disability is shown to be related to a 
life-long hobby of hunting without any relationship drawn to 
the exposures experienced by the veteran during service.  The 
only evidence in support of the veteran's claim is his own 
statements.  The Board finds, however, that the veteran's 
statements alone are insufficient to establish a relationship 
between service many years ago and a current disability as 
there is no evidence that he has medical training and the 
preponderance of the evidence is against the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  As 
such, service connection must be denied for tinnitus as 
having not been incurred during active service.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a perforated tympanic membrane of the 
left ear is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


